April 24, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 ROBERT L. BURKE, M.D., AND FONDREN ORTHOPEDIC GROUP, L.L.P.,
                           Appellants

NO. 14-13-01064-CV                          V.

                   RICK AND JANA GARDNER, Appellees
                    ________________________________

      Today the Court heard appellants’ motion to dismiss the appeal from the
order signed by the court below on November 5, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Robert L. Burke, M.D., and Fondren Orthopedic Group, L.L.P., jointly
and severally.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.